Exhibit 10.4

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

BETWEEN

UWW HOLDINGS, LLC

AND

VERITIV CORPORATION

 

 

Dated as of July 1, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEMAND REGISTRATIONS

     1      1.1.   

Requests for Registration.

     1      1.2.   

Demand Notice.

     1      1.3.   

Short-Form Registrations.

     2      1.4.   

Shelf Registrations.

     2      1.5.   

Priority on Demand Registrations.

     2      1.6.   

Selection of Underwriters.

     3      1.7.   

Other Registration Rights.

     3   

2.

 

RESTRICTIONS ON REGISTRATIONS

     3      2.1.   

Restrictions on Demand Registrations.

     3      2.2.   

Right to Defer or Suspend Registrations.

     3   

3.

 

PIGGYBACK REGISTRATIONS

     4      3.1.   

Right to Piggyback.

     4      3.2.   

Priority on Primary Registrations.

     5      3.3.   

Priority on Secondary Registrations.

     5   

4.

 

REGISTRATION AND COORDINATION GENERALLY

     5      4.1.   

Registration Procedures.

     5      4.2.   

Registration Expenses.

     10      4.3.   

Participation in Underwritten Offerings; Suspension of Dispositions.

     11      4.4.   

Lock-Up Agreements.

     11      4.5.   

Current Information; Rule 144 Reporting.

     12      4.6.   

Shelf Take-Down Procedures.

     12      4.7.   

Right to Terminate Registration.

     13   

5.

 

INDEMNIFICATION

     13      5.1.   

Indemnification by the Company.

     13      5.2.   

Indemnification by Holders of Investor Registrable Securities.

     14      5.3.   

Procedure.

     14      5.4.   

Entry of Judgment; Settlement.

     15      5.5.   

Contribution.

     15      5.6.   

Other Rights.

     16      5.7.   

Indemnification Payments.

     16      5.8.   

Survival.

     16   

6.

 

DEFINITIONS AND RULES OF CONSTRUCTION

     16      6.1.   

Definitions.

     16      6.2.   

Rules of Construction.

     18   

7.

 

MISCELLANEOUS

     19      7.1.   

Term.

     19      7.2.   

No Inconsistent Agreements.    

     19   

 

i



--------------------------------------------------------------------------------

  7.3.   

Adjustments Affecting Investor Registrable Securities.

     19      7.4.   

Board of Directors Matters.

     19      7.5.   

Restriction on Acquisitions of Common Stock by the Investor.

     20      7.6.   

Remedies.

     20      7.7.   

Amendment and Waiver.

     20      7.8.   

Successors and Assigns; Permitted Transferees.

     20      7.9.   

Severability.

     20      7.10.   

Counterparts.

     21      7.11.   

Descriptive Headings; No Strict Construction.

     21      7.12.   

Notices.

     21      7.13.   

Electronic Delivery.

     23      7.14.   

Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.

     23      7.15.   

Exercise of Rights and Remedies.

     24      7.16.   

Dilution.

     24   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of July 1, 2014
by and among:

 

  (i) Veritiv Corporation, a Delaware corporation (together with its successors
and permitted assigns, the “Company”); and

 

  (ii) UWW Holdings, LLC, a Delaware limited liability company (the “Investor”).

Unless otherwise noted herein, capitalized terms used herein shall have the
meanings set forth in Section 6.

RECITALS

WHEREAS, the Company and the Investor are parties to that certain Agreement and
Plan of Merger, dated January 28, 2014, as amended, (the “Merger Agreement”),
pursuant to which a wholly-owned subsidiary of the Investor will merge with and
into the Company and, in connection therewith, the Investor will receive as
consideration shares of common stock of the Company, $0.01 par value per share
(“Common Stock”), in a private placement pursuant to Section 4(2) of the
Securities Act; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
consummation of the transactions under the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

AGREEMENT

 

1. DEMAND REGISTRATIONS.

1.1. Requests for Registration. Subject to Section 2 and the other terms and
conditions of this Agreement, at any time following the date that is 180 days
after the Closing Date, the Investor on behalf of holders of the Investor
Registrable Securities may initiate (a) up to three (3) registrations of all or
part of the Investor Registrable Securities on Form S-1 or any similar or
successor long-form registration (“Long-Form Registrations”); provided, however,
that a registration shall not count as one of the permitted Long-Form
Registrations until it has become effective; and (b) if available, an unlimited
number of registrations of all or part of the Investor Registrable Securities on
Form S-3 or any successor short-form registration (“Short-Form Registrations”).

1.2. Demand Notice. All requests for Demand Registrations shall be made only by
the Investor giving written notice to the Company (a “Demand Notice”). Each
Demand Notice shall specify the approximate number of Investor Registrable
Securities requested to be registered and the intended methods of disposition.
Within seven (7) days after

 

1



--------------------------------------------------------------------------------

receipt of any such Demand Notice, the Company shall give written notice of such
requested registration to all other holders of Investor Registrable Securities
and, subject to Section 1.5, shall include in such registration (and in all
related registrations and qualifications under state securities laws or in
compliance with other registration requirements and in any related underwriting)
all Investor Registrable Securities with respect to which the Company has
received written requests for inclusion therein within twenty (20) days after
the delivery of the Company’s notice.

1.3. Short-Form Registrations. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use Form S-3 or any successor
short-form registration. The Company will use its reasonable best efforts to
make Short-Form Registrations available for the sale of Investor Registrable
Securities.

1.4. Shelf Registrations. Whenever the Company is permitted to use Form S-3 or
any successor short-form registration, the Investor on behalf of holders of the
Investor Registrable Securities may require the Company to file any Demand
Registration with the Securities and Exchange Commission in accordance with and
pursuant to Rule 415 under the Securities Act (or any successor rule then in
effect) (a “Shelf Registration”) for the sale or distribution by the holders of
Investor Registrable Securities on a delayed or continuous basis pursuant to
Rule 415 of the Securities Act, including by way of an underwritten offering,
block sale or other distribution plan, and the Company shall use its reasonable
best efforts to cause such registration statement to be filed and declared
effective under the Securities Act in accordance with Section 4 hereof. Once
effective, the Company shall cause the Shelf Registration to remain effective
for a period ending on the date on which all Investor Registrable Securities
included in such registration have been sold or distributed pursuant to the
Shelf Registration. In connection with a takedown requested by the Investor on
behalf of holders of the Investor Registrable Securities pursuant to any Shelf
Registration, the Company shall (i) cooperate with the Investor and take all
actions reasonably requested by the Investor in connection therewith and
(ii) comply with Section 4.6 below.

1.5. Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Investor Registrable Securities
without the prior written consent of the Investor which shall not be
unreasonably withheld, conditioned or delayed. In any Underwritten Offering, if
the managing underwriter(s) advises the Company in writing that in its opinion
the number of Investor Registrable Securities and, if permitted hereunder, other
securities requested to be included in such Underwritten Offering exceeds the
number of Investor Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability of the
offering, then the Company shall include in such registration only such number
of shares of Common Stock that in the opinion of the managing underwriter(s) can
be sold without adversely affecting the marketability of the offering, which
shares shall be included in the following order of priority: (a) first, the
Investor Registrable Securities for which registration was requested, pro rata
among the holders of such Investor Registrable Securities on the basis of the
number of Investor Registrable Securities owned by each such holder, (b) second,
any securities proposed to be registered by the Company and (c) third, any other
securities proposed to be included in such registration which, in the opinion of
the underwriters, can be sold without any such adverse effect.

 

2



--------------------------------------------------------------------------------

1.6. Selection of Underwriters. The Investor shall have the right to select the
underwriter or underwriters to administer any underwriting offering in
connection with a Demand Registration, subject to the Company’s approval which
shall not be unreasonably withheld, conditioned or delayed.

1.7. Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any Person with respect to any securities of the Company
other than this Agreement.

 

2. RESTRICTIONS ON REGISTRATIONS.

2.1. Restrictions on Demand Registrations. The Company will not be obligated to
file any registration statement with respect to any Demand Registration more
than once in any 150-day period or more than two times in any 365-day period.
The Company shall not be obligated to effect any Demand Registration unless the
reasonably anticipated gross proceeds from the sale of Investor Registrable
Securities in such Demand Registration are $40 million in the case of a
Long-Form Registration and $15 million in the case of a Short-Form Registration;
provided that if the Investor is proposing a Short-Form Registration to sell all
of the remaining Investor Registrable Securities (assuming the exercise in full
of any over-allotment option), the $15 million minimum Short-Form Registration
limit shall not apply. Notwithstanding anything in this Agreement to the
contrary, no Investor Registrable Securities may be registered, offered, sold or
otherwise transferred under, and the Company shall not be required to maintain
the effectiveness of, more than one registration statement with respect to
Investor Registrable Securities at any time.

2.2. Right to Defer or Suspend Registrations. The Company may, at its option,
(x) defer any registration or offering of Investor Registrable Securities in
response to a Demand Notice or Take-Down Notice or (y) require holders to
suspend any offering of Investor Registrable Securities, in either case for no
more than 120 days in each 360-day period:

(a) if the Company is subject to any of its customary suspension or blackout
periods, for all or part of such period;

(b) upon issuance by the Securities and Exchange Commission of a stop order
suspending the effectiveness of any registration statement with respect to
Investor Registrable Securities or the initiation of proceedings with respect to
such registration statement under Section 8(d) or 8(e) of the Securities Act;

(c) if the Company believes that any such registration or offering (i) should
not be undertaken because it would reasonably be expected to materially
interfere with any material corporate development or plan or (ii) would require
the Company, under applicable securities laws and other laws, to make disclosure
of material nonpublic information that would not otherwise be required to be
disclosed at that time and the Company believes in good faith that such
disclosures at that time would not be in the Company’s best interests, provided
that this exception (ii) shall continue to apply only during the time that such
material nonpublic information has not been disclosed and remains material;

 

3



--------------------------------------------------------------------------------

(d) if the Company elects at such time to offer Common Stock or other equity
securities of the Company to (i) fund a merger, third-party tender offer or
other business combination, acquisition of assets or similar transaction or
(ii) meet rating agency and other capital funding requirements; and

(e) if the Company is pursuing a primary underwritten offering of Common Stock
pursuant to a registration statement; provided that the Investor shall have
Piggyback Registration rights with respect to such primary underwritten offering
in accordance with and subject to the restrictions set forth in Section 3;

provided that, in the case of a deferral by the Company of a Demand
Registration, the Investor will be entitled to withdraw such request and, if
such request is withdrawn, such Demand Registration will not count as a Demand
Registration and the Company will pay all Registration Expenses in connection
with such requested registration. Upon the occurrence of any of the conditions
described in (a) through (e) above, the Company shall give prompt notice of such
deferral or suspension (a “Suspension Notice”) to the Investor or, in the
Company’s sole discretion, to each seller of Investor Registrable Securities
included in any applicable registration statement. Upon the termination of such
condition, the Company shall give prompt notice thereof (a “Suspension
Termination Notice”) to the Investor and, if applicable, any sellers to whom a
Suspension Notice was delivered. The Company shall promptly proceed with any
Demand Registration that was suspended pursuant to this Section 2.2.

 

3. PIGGYBACK REGISTRATIONS.

3.1. Right to Piggyback. Whenever the Company proposes to register any of its
Common Stock (whether or not in combination with any other equity or debt
security or otherwise) under the Securities Act (other than pursuant to a Demand
Registration or in connection with registration on Form S-4 or Form S-8 or any
successor or similar forms, or relating solely to the sale of debt or
convertible debt instruments) and the registration form to be used may be used
for the registration of Investor Registrable Securities (a “Piggyback
Registration”), the Company shall give written notice at least 20 days before
the anticipated filing date to the Investor on behalf of the holders of the
Investor Registrable Securities of its intention to effect such a registration.
Each such Company notice shall specify the approximate number of shares of
Common Stock to be registered. Subject to Sections 3.2 and 3.3 below, the
Company will include in such registration (and in all related registrations or
qualifications under blue sky laws and in any related underwriting) all Investor
Registrable Securities with respect to which the Company has received from the
Investor a written request for inclusion therein within 15 days after the
delivery of such Company notice; provided that (i) each seller must sell its
Investor Registrable Securities to the underwriter or underwriters selected by
the Company in connection with such offering on the same terms and conditions as
apply to the Company and (ii) if, at any time after giving notice to the
Investor of its intention to effect such registration, the Company shall
determine for any reason not to register any of its Common Stock under the
Securities Act, the Company shall give notice to the Investor on behalf of such
sellers and, thereupon, shall be relieved of its obligation to register any
Investor Registrable Securities in connection with such registration and, except
for the obligation to pay Registration Expenses pursuant to Section 4.2, the
Company shall have no liability to the holders of Investor

 

4



--------------------------------------------------------------------------------

Registrable Securities in connection with such termination or withdrawal. The
Company shall have the right to select the underwriter or underwriters to
administer any underwritten offering in connection with such registration and
related offering.

3.2. Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriter(s) advises the Company in writing (with a copy to the Investor on
behalf of each holder requesting registration of Investor Registrable
Securities) that in its opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of such offering, the
Company will include in such registration only such number of shares of Common
Stock that in the opinion of the managing underwriter(s) can be sold without
adversely affecting the marketability of the offering, which shares shall be
included in the following order of priority: (a) first, the shares of Common
Stock the Company proposes to sell, (b) second, the Investor Registrable
Securities requested to be included in such registration, pro rata among the
holders of such Investor Registrable Securities on the basis of the number of
Investor Registrable Securities owned by such holder, and (c) third, any other
shares of Common Stock requested to be included in such registration.

3.3. Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of Common Stock (other
than the holders of Investor Registrable Securities), and the managing
underwriter(s) advises the Company in writing that in its opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company will include in such registration only such number
of shares of Common Stock that in the opinion of the managing underwriter(s) can
be sold without adversely affecting the marketability of the offering, which
shares shall be included in the following order of priority: (a) first, the
shares of Common Stock requested to be included therein by the applicable
holders requesting registration and the Investor Registrable Securities
requested to be included in such registration, pro rata among the holders of
such shares of Common Stock and Investor Registrable Securities on the basis of
the number of shares owned by each such holder, and (b) second, any other shares
of Common Stock requested to be included in such registration.

 

4. REGISTRATION AND COORDINATION GENERALLY

4.1. Registration Procedures. Whenever the Investor on behalf of holders of
Investor Registrable Securities has requested that any Investor Registrable
Securities be registered pursuant to this Agreement, the Company will use its
reasonable best efforts to effect the registration and the sale of such Investor
Registrable Securities in accordance with the intended method of disposition
thereof and pursuant thereto the Company will as expeditiously as possible:

(a) prepare and (within sixty (60) days after the end of the period within which
a Demand Notice has been received) file with the Securities and Exchange
Commission a registration statement, and all amendments and supplements thereto
and related prospectuses, with respect to such Investor

 

5



--------------------------------------------------------------------------------

Registrable Securities and thereafter use its reasonable best efforts to cause
such registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected by the Investor copies of all
such documents proposed to be filed, which documents will be subject to review
by such counsel);

(b) notify each holder of Investor Registrable Securities of (i) the issuance by
the Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (ii) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the Investor
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (iii) the effectiveness of
each registration statement filed hereunder;

(c) prepare and file with the Securities and Exchange Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary (i) to keep such registration statement
effective until the holder or holders of Investor Registrable Securities have
completed the distribution described in the registration statement relating to
such distribution, and (ii) to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement;

(d) furnish to the Investor such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), each Free
Writing Prospectus and such other documents as the Investor may reasonably
request in order to facilitate the disposition of the Investor Registrable
Securities;

(e) use its reasonable best efforts to register or qualify such Investor
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests (provided that the Company will
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection,
(ii) subject itself to taxation in respect of doing business in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction);

(f) promptly notify each seller of such Investor Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the discovery of the happening of
any event as a result of which, the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any

 

6



--------------------------------------------------------------------------------

fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and, at the request of any such
seller, the Company will prepare and furnish to such seller a reasonable number
of copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the prospective purchasers of such Investor Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(g) cause all such Investor Registrable Securities to be listed or quoted on
each securities exchange on which similar securities issued by the Company are
then listed or quoted;

(h) provide a transfer agent and registrar for all such Investor Registrable
Securities not later than the effective date of such registration statement;

(i) enter into such customary agreements (including underwriting agreements in
customary form) and perform the Company’s obligations thereunder and take all
such other actions as the Investor or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Investor Registrable Securities;

(j) in the case of an Underwritten Offering, make available for inspection by
the Investor on behalf of holders of Investor Registrable Securities, any
managing underwriter participating in any disposition pursuant to such
registration statement and any attorney or accountant retained by such sellers
or any managing underwriter, all material financial and other records and
pertinent corporate and business documents of the Company as will be reasonably
necessary to enable them to exercise their due diligence responsibilities;
provided that each such seller, any such managing underwriter, attorney or
accountant will enter into a confidentiality agreement satisfactory to the
Company;

(k) in the case of an Underwritten Offering, cooperate and participate as
reasonably requested by the Investor or the managing underwriter(s) in road show
presentations, in the preparation of the registration statement, each amendment
and supplement thereto, the prospectus included therein, and other activities as
the Investor or the managing underwriter(s) may reasonably request in order to
facilitate the disposition of the Investor Registrable Securities;

(l) take all reasonable actions to ensure that any prospectus or Free Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder (i) complies in all material respects with the Securities
Act, (ii) is filed in accordance with the Securities Act to the extent required
thereby and is retained in accordance with the Securities Act to the extent
required thereby, (iii) when taken together with the related prospectus, will
not contain any untrue statement of a material fact or omit to state any
material

 

7



--------------------------------------------------------------------------------

fact required to be stated therein or necessary to make the statements therein
not misleading, and (iv) in the case of such prospectus or Free Writing
Prospectus (when taken together with the related prospectus), will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(m) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, but not
later than eighteen (18) months after the effective date of the registration
statement, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(n) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such registration statement for sale in any jurisdiction, the
Company will use its reasonable best efforts to promptly obtain the withdrawal
of such order;

(o) use its reasonable best efforts to cause such Investor Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Investor
Registrable Securities;

(p) in the case of an Underwritten Offering, use its reasonable best efforts to
make available the executive officers of the Company to participate with the
Investor and any managing underwriter in any “road shows” or other selling
efforts that may be reasonably requested by the Investor in connection with the
methods of distribution for the Investor Registrable Securities;

(q) in the case of an Underwritten Offering, use its reasonable best efforts to
obtain one or more comfort letters, signed by the Company’s independent public
accountants in the then-current customary form and covering such matters of the
type customarily covered from time to time by comfort letters as the managing
underwriter(s) reasonably requests;

(r) in the case of an Underwritten Offering, use its reasonable best efforts to
provide a legal opinion of the Company’s outside counsel, addressed to the
managing underwriters, with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in the
then-current customary form and covering such matters of the type customarily
covered from time to time by legal opinions of such nature;

 

8



--------------------------------------------------------------------------------

(s) cooperate with the sellers of Investor Registrable Securities covered by the
registration statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates, if any (not bearing any
restrictive legends), representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter(s), if any, or such holders may
request;

(t) notify counsel for the Investor on behalf of the sellers of the Investor
Registrable Securities included in the registration statement and the managing
underwriter(s), if any, promptly, and confirm the notice in writing (i) when the
registration statement, or any post-effective amendment to the registration
statement, shall have become effective, or any supplement to the prospectus or
any amendment prospectus shall have been filed, (ii) of the receipt of any
comments from the Securities and Exchange Commission, (iii) of any request of
the Securities and Exchange Commission to amend the registration statement or
amend or supplement the prospectus or for additional information, and (iv) of
the issuance by the Securities and Exchange Commission of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the registration statement for offering or
sale in any jurisdiction, or of the institution or threatening of any
proceedings for any of such purposes;

(u) use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus;

(v) in the case of an Underwritten Offering, if requested by the managing
underwriter(s) or by the Investor, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriter(s) or the Investor reasonably requests to be included therein,
including, with respect to the number of Investor Registrable Securities being
sold by each holder to such underwriter, the purchase price being paid therefor
by such underwriter and with respect to any other terms of the underwritten
offering of the Investor Registrable Securities to be sold in such offering; and
make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment; and

(w) in the case of an Underwritten Offering, cooperate with the Investor on
behalf of the sellers of Investor Registrable Securities and each managing
underwriter participating in the disposition of such Investor Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA.

 

9



--------------------------------------------------------------------------------

The Company may require the Investor or the holders of Investor Registrable
Securities covered by the registration statement to furnish in writing to the
Company such information relating to the sellers of Investor Registrable
Securities and the sale or registration of the Investor Registrable Securities
by such sellers and the distribution thereof as the Company may from time to
time reasonably request in writing. In the event of a Piggyback Registration, if
within 15 days of the receipt of a written request from the Company, any such
seller fails to provide to the Company any information relating to the such
seller that is required by applicable law to be disclosed in any registration
statement, the Company may exclude such seller’s Investor Registrable Securities
from such registration statement.

If any registration or comparable statement refers to any holder by name or
otherwise as the holder of any securities of the Company and if in such holder’s
sole and exclusive judgment, such holder is or might be deemed to be an
underwriter or a controlling person of the Company, such holder shall have the
right to (i) require the insertion therein of language, in form and substance
satisfactory to such holder and presented to the Company in writing, to the
effect that the holding by such holder of such securities is not to be construed
as a recommendation by such holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such holder
will assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force,
require the deletion of the reference to such holder; provided, that with
respect to this clause (ii), if requested by the Company, such holder shall
furnish to the Company an opinion of counsel to such effect, which opinion and
counsel shall be reasonably satisfactory to the Company.

4.2. Registration Expenses.

(a) All (i) expenses incident to the Company’s performance of or compliance with
this Agreement (including, all registration, qualification and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians, and fees
and disbursements of counsel for the Company and all independent certified
public accountants, underwriters (excluding underwriting discounts, selling
commissions and transfer taxes applicable to the sale of the Investor
Registrable Securities hereunder, which shall be borne by holders of Investor
Registrable Securities covered by the registration statement ) and other Persons
retained by the Company (all such expenses being herein called “Registration
Expenses”) and (ii) Selling Expenses will be paid by the Company in respect of
each Demand Registration (including any Shelf Offering) and each Piggyback
Registration, whether or not it has become effective, including that the Company
will pay its internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed.

(b) In connection with each Demand Registration (including any Shelf Offering)
and each Piggyback Registration, whether or not it has become effective, the
Company will pay, and reimburse the holders of Investor Registrable Securities
covered by such registration for the payment of, the reasonable fees and
disbursements of one counsel selected by Investor and such expenses shall be
considered Registration Expenses hereunder.

 

10



--------------------------------------------------------------------------------

4.3. Participation in Underwritten Offerings; Suspension of Dispositions. No
Person may participate in any registration hereunder which is underwritten
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements (including, pursuant to the
terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no holder of Investor Registrable Securities will
be required to sell more than the number of Investor Registrable Securities that
such holder has requested the Company to include in any registration),
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and (iii) cooperates with the Company’s
reasonable requests in connection with such registration.

(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any Suspension Notice pursuant to Section 2.2 or any notice from
the Company of the happening of any event of the kind described in
Section 4.1(f) above, such Person will forthwith discontinue the disposition of
its Investor Registrable Securities pursuant to the registration statement until
such Person’s receipt of the Suspension Termination Notice as contemplated by
Section 2.2 or the copies of a supplemented or amended prospectus as
contemplated by such Section 4.1(f), as the case may be. In the event the
Company shall give any such notice, the applicable time period mentioned in
Section 4.1(c) during which a registration statement is to remain effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to this paragraph to and including
the date when each seller of an Investor Registrable Security covered by such
registration statement shall have received the Suspension Termination Notice
contemplated by Section 2.2 or the copies of the supplemented or amended
prospectus contemplated by Section 4.1(f).

4.4. Lock-Up Agreements.

(a) The Company shall not effect any public sale or distribution of its Common
Stock or any securities convertible into or exchangeable or exercisable for its
Common Stock during (a) with respect to any underwritten Demand Registration or
any underwritten Piggyback Registration in which

 

11



--------------------------------------------------------------------------------

Investor Registrable Securities are included, the seven (7) days prior to and
the ninety (90)-day period beginning on the effective date of such registration,
and (b) upon notice from the Investor on behalf of holders of the Investor
Registrable Securities of the intention to effect an Underwritten Offering of
Investor Registrable Securities pursuant to a Shelf Registration, the seven
(7) days prior to and the ninety (90)-day period beginning on the date of the
commencement of such distribution; in each case except as part of such
underwritten registration or pursuant to registrations on Form S-4 or Form S-8,
and in each case unless the managing underwriter(s) otherwise requires.

(b) No holder of Investor Registrable Securities shall effect any public sale or
distribution of any Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock during (a) with respect to any
underwritten Demand Registration or any underwritten Piggyback Registration in
which Investor Registrable Securities are included, the seven days prior to and
the 90-day period beginning on the date of the commencement of such
registration, and (b) upon notice from the Company of the commencement of an
underwritten distribution of its Common Stock, the seven days prior to and the
90-day period beginning on the date of the commencement of such distribution; in
each case except as part of such underwritten registration or pursuant to
registrations on Form S-4 or Form S-8, and in each case unless the managing
underwriter(s) otherwise requires.

4.5. Current Information; Rule 144 Reporting.

At all times after the date of this Agreement, the Company will use its
reasonable best efforts to timely file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Securities and Exchange Commission thereunder at any time when
the Company is subject to such reporting requirements, and will take such
further action as any holder or holders of Investor Registrable Securities may
reasonably request, all to the extent required to enable such holders to sell
Investor Registrable Securities pursuant to Securities Act Rule 144.

4.6. Shelf Take-Down Procedures. At any time that a Shelf Registration is
effective, if the Investor on behalf of holders of the Investor Registrable
Securities delivers a notice to the Company (a “Take-Down Notice”) stating that
they intend to effect an offering of all or part of the Investor Registrable
Securities included on such registration, whether such offering is underwritten
or non-underwritten (a “Shelf Offering”) and stating the number of the Investor
Registrable Securities to be included in the Shelf Offering, then the Company
shall amend or supplement such registration as may be necessary in order to
enable such Investor Registrable Securities to be distributed pursuant to the
Shelf Offering. The Company will not be obligated to effect any Shelf Offering
unless the reasonably anticipated aggregate gross proceeds from the sale of
Investor Registrable Securities from such Shelf Offering are at least
$15 million; provided that if the Investor is proposing a Shelf Offering to sell
all of the remaining Investor Registrable Securities (assuming the exercise in
full of any over-allotment option), the $15 million minimum Shelf Offering limit
shall not apply. In connection with any Shelf

 

12



--------------------------------------------------------------------------------

Offering that is an underwritten offering, in the event that the managing
underwriter(s) advises the Company in writing that in its opinion the number of
Investor Registrable Securities to be included in such Shelf Offering exceeds
the number of Investor Registrable Securities which can be sold therein without
adversely affecting the marketability of the offering, such managing
underwriter(s) may limit the number of Investor Registrable Securities which
would otherwise be included in such Shelf Offering in the same manner as is
described in Section 1.5. The Company shall deliver the Take-Down Notice to all
other holders of Investor Registrable Securities included on such Shelf
Registration and permit each such holder to include its Investor Registrable
Securities included on such registration in the Shelf Offering if such holder
notifies the Investor and the Company within five (5) days after delivery of the
Take-Down Notice to such holder.

4.7. Right to Terminate Registration. The Investor shall have the right to
terminate or withdraw any registration initiated under Section 1 prior to the
effectiveness of such registration and, for purposes of this Agreement, such
terminated or withdrawn registration shall not count as one of the Investor’s
Demand Registrations. The Registration Expenses of any such terminated or
withdrawn registration shall be borne by the Company in accordance with
Section 4.2 hereof.

 

5. INDEMNIFICATION.

5.1. Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Investor and each holder
of Investor Registrable Securities and, as applicable, their respective
officers, directors, trustees, employees, unitholders, holders of beneficial
interests, members, general and limited partners, agents and representatives and
each Person who controls the Investor or such holder (within the meaning of the
Securities Act) (collectively, “Investor Indemnitees”) against any and all
losses, claims, actions, damages, liabilities and expenses (including reasonable
attorney’s fees and expenses), to which the Investor or any such holder or
Investor Indemnitee may become subject under the Securities Act or otherwise,
insofar as such losses, claims, actions, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of, result from or are based upon (a) any untrue or alleged untrue
statement of material fact contained in any registration statement of the
Company under the Securities Act that covers any Investor Registrable Securities
pursuant to this Agreement, or prospectus or preliminary prospectus or any
amendment thereof or supplement thereto relating to the Investor Registrable
Securities, together with any documents incorporated therein by reference, or
(b) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading. In addition,
the Company will reimburse the Investor and each such holder and Investor
Indemnitee for any legal or any other expenses, including any amounts paid in
any settlement effected with the consent of the Company, which consent will not
be unreasonably withheld or delayed, incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, action, damage, liability or
expense (or action or proceeding in respect thereof) arises out of, results from
or is based upon an untrue statement or alleged untrue statement, or omission or
alleged

 

13



--------------------------------------------------------------------------------

omission, made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, in reliance upon,
and in conformity with, written information prepared and furnished to the
Company by or on behalf of such holder expressly for use therein.

5.2. Indemnification by Holders of Investor Registrable Securities. In
connection with any registration statement in which a holder of Investor
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such registration statement or prospectus and, to the
extent permitted by law, will indemnify and hold harmless the Company and its
officers, directors, employees, agents, representatives, trustees and each
Person who controls the Company (within the meaning of the Securities Act)
(collectively, the “Company Indemnitees”) against any losses, claims, damages,
liabilities and expenses (including reasonable attorney’s fees and expenses) to
which the Company or any such Company Indemnitee may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, result from or are based upon
(a) any untrue or alleged untrue statement of material fact contained in any
registration statement of the Company under the Securities Act that covers any
Investor Registrable Securities pursuant to this Agreement, or prospectus or
preliminary prospectus or any amendment thereof or supplement thereto relating
to the Investor Registrable Securities, together with any documents incorporated
therein by reference, or (b) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but, in the case of each of (a) and (b), only to the extent that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, any such prospectus or
preliminary prospectus or any amendment thereof or supplement thereto, together
with any documents incorporated therein by reference, in reliance upon and in
conformity with written information prepared and furnished to the Company by or
on behalf of such holder expressly for use therein. In addition, such holder
will reimburse the Company and each such Company Indemnitee for any legal or any
other expenses including any amounts paid in any settlement effected with the
consent of such holder, which consent will not be unreasonably withheld or
delayed, incurred by them in connection with investigating or defending any such
loss, claim, liability, action or proceeding; provided, however, that the
obligation to indemnify will be individual (and not join and several) to each
holder and will be limited to the net amount of proceeds received by such holder
from the sale of Investor Registrable Securities pursuant to such registration
statement, less any other amounts paid by such holder in respect of such untrue
statement, alleged untrue statement, omission or alleged omission.

5.3. Procedure. Any Person entitled to indemnification hereunder will (a) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided, that the failure of any indemnified
party to give such notice shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that the indemnifying party is
actually prejudiced by such failure to give such notice), and (b) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.

 

14



--------------------------------------------------------------------------------

If such defense is assumed, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

5.4. Entry of Judgment; Settlement. The indemnifying party shall not, except
with the approval of each indemnified party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof, the giving by the claimant or plaintiff to each indemnified party of a
release from all liability in respect to such claim or litigation without any
payment or consideration provided by such indemnified party.

5.5. Contribution. If the indemnification provided for in this Section 5 is,
other than expressly pursuant to its terms, unavailable to or is insufficient to
hold harmless an indemnified party under the provisions above in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (a) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the sellers of Investor
Registrable Securities and any other sellers participating in the registration
statement on the other hand from the sale of Investor Registrable Securities
pursuant to the registered offering of securities as to which indemnity is
sought, or (b) if the allocation provided by clause (a) above is not permitted
by applicable law, in such proportion as is appropriate to reflect the relative
benefits referred to in clause (a) above but also the relative fault of the
Company on the one hand and of the sellers of Investor Registrable Securities
and any other sellers participating in the registration statement on the other
hand in connection with the statement or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand,
and the sellers of Investor Registrable Securities and any other sellers
participating in the registration statement on the other hand, shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) to the Company bear to the total net proceeds from the
offering (before deducting expenses) to the sellers of Investor Registrable
Securities and any other sellers participating in the registration statement.
The relative fault of the Company on the one hand, and of the sellers of
Investor Registrable Securities and any other sellers participating in the
registration statement on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged statement or omission to state
a material fact relates to information supplied by the Company or by the sellers
of Investor Registrable Securities or other sellers participating in the
registration statement and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the sellers of Investor Registrable Securities agree that it
would not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable

 

15



--------------------------------------------------------------------------------

by an indemnified party as a result of the losses, claims, damages, liabilities
and expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 5, no seller of Investor Registrable Securities shall
be required to contribute any amount in excess of the net proceeds received by
such seller from the sale of Investor Registrable Securities covered by the
registration statement filed pursuant hereto, less any other amounts paid by
such seller in respect of such untrue statement, alleged untrue statement,
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

5.6. Other Rights. The indemnification and contribution by any such party
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract and will remain in full force and effect regardless of any
investigation made or omitted by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and will
survive the transfer of Investor Registrable Securities and the termination or
expiration of this Agreement.

5.7. Indemnification Payments.

The indemnification required by this Section 5 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills or invoices relating thereto are received or
liability is incurred, subject to refund if the party receiving such payments is
subsequently found not to have been entitled thereto hereunder.

5.8. Survival.

The indemnification provided for under this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, agent or employee and each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls (within the meaning of the Securities
Act) such indemnified party, and will survive the transfer of securities.

 

6. DEFINITIONS AND RULES OF CONSTRUCTION.

6.1. Definitions.

“Affiliate” of any particular Person shall mean any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.

“Board” shall mean the Board of Directors of the Company.

 

16



--------------------------------------------------------------------------------

“Business Day” shall mean any day, other than a Saturday, Sunday or one on which
banks are authorized by Law to close in New York, New York.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Common Stock” shall have the meaning set forth in the recitals hereof.

“Demand Registrations” shall mean Long-Form Registrations and Short-Form
Registrations requested pursuant to Section 1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“FINRA” means the Financial Industry Regulatory Authority (or any successor
thereto).

“Free Writing Prospectus” shall mean a free-writing prospectus, as defined in
Rule 405.

“Investor Registrable Securities” shall mean (a) all shares of Common Stock
issued to the Investor pursuant to the Merger Agreement and (b) any equity
securities of the Company issued or issuable directly or indirectly with respect
to the foregoing securities referred to in clause (a) immediately above, in each
case, by way of stock dividend or stock split or in connection with a
combination or exchange of shares, recapitalization, merger, consolidation or
other reorganization. As to any particular shares constituting Investor
Registrable Securities, such shares will continue to be Investor Registrable
Securities in the hands of any Permitted Transferee thereof, and such shares
will cease to be Investor Registrable Securities (i) when they have been
effectively registered or qualified for sale by prospectus filed under the
Securities Act and disposed of in accordance with the registration statement
covering them, (ii) when they have been sold to the public pursuant to
Securities Act Rule 144 or other exemption from registration under the
Securities Act, (iii) when they have been repurchased by the Company or a
subsidiary of the Company or (iv) when the aggregate number of Investor
Registrable Securities held by the Investor and its Affiliates cease to equal at
least 3% of (X) the outstanding shares of Common Stock and (Y) any equity
securities of the Company issued or issuable directly or indirectly with respect
to the foregoing securities referred to in clause (X) immediately above by way
of stock dividend or stock split or in connection with a combination or exchange
of shares, recapitalization, merger, consolidation or other reorganization.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Permitted Transferee” shall mean (i) any Affiliate of the Investor, (ii) any
successor entity or with respect to an investor organized as a trust, any
successor trustee or co-trustee of such trust or (iii) any direct or indirect
partner, investor or member of the Investor or any Affiliate of the Investor;
provided that, in each case described in clauses (i), (ii) and (iii), only to
the extent such transferee agrees to be bound by the terms of this Agreement in
accordance with the provisions hereof (it being understood that any Transfer not
made in accordance with the terms hereof shall be deemed not a Transfer to a
Permitted Transferee). In addition, any Person shall be a Permitted Transferee
of the Permitted Transferees of itself.

 

17



--------------------------------------------------------------------------------

“Rule 144” shall mean Securities and Exchange Commission Rule 144 under the
Securities Act, as Rule 144 may be amended from time to time, or any similar
successor rule that may be issued by the Securities and Exchange Commission.

“Rule 405” shall mean Securities and Exchange Commission Rule 405 under the
Securities Act, as Rule 405 may be amended from time to time, or any similar
successor rule that may be issued by the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933 and the rules promulgated
thereunder, in each case as amended from time to time.

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, or any successor federal law then in force.

“Selling Expenses” means all transportation and other expenses incurred by or on
behalf of the Company or any underwriters, or their representatives, in
connection with “roadshow” presentations and the holding of meetings with
potential investors to facilitate the distribution and sale of the Investor
Registrable Securities.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Investor Registrable Securities (or any voting or
economic interest therein) to any other Person, whether directly, indirectly,
voluntarily, involuntarily, by operation of law, pursuant to judicial process or
otherwise.

“Underwritten Offering” shall mean a broadly distributed bona fide underwritten
registered public offering of any Investor Registrable Securities.

6.2. Rules of Construction.

Capitalized terms used in this Agreement that are not defined in Section 6.1
have the meanings specified elsewhere in this Agreement. Defined terms used in
this Agreement in the singular shall import the plural and vice versa. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. All references herein to Sections shall be deemed to
be references to Sections of this Agreement unless the context shall otherwise
require. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Any statute or laws defined or referred to herein shall include any
rules, regulations or forms promulgated thereunder from time to time and as from
time to time, amended, amended and restated, modified or supplemented, including
by succession of comparable rules, regulations or forms. Unless otherwise
expressly provided

 

18



--------------------------------------------------------------------------------

herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, amended and restated,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Any reference to the number of shares of capital stock of
the Company means such shares of capital stock of the Company as appropriately
adjusted to give effect to any share combinations or exchanges, restructuring or
other recapitalizations of the Company or its capital structure. Any reference
herein to the holder of a particular class or series of capital stock of the
Company shall be a reference to such Person solely in its capacity as a holder
of that particular class or series of such capital stock of the Company. For
purposes of this Agreement, the obligation of a party to use its “reasonable
best efforts” to achieve a particular result may require such party to expend
resources, incur costs or expenses, or pay amounts, in each case to the extent
such expenditures, costs, expenses or payments, together with all other actions
to be taken by such party in pursuit of such result, would constitute the
exercise of such party’s “reasonable best efforts”.

 

7. MISCELLANEOUS.

7.1. Term. This Agreement will be effective as of the date hereof and will
continue in effect thereafter until the earliest of (a) its termination by the
written consent of the parties hereto or their respective successors in
interest, (b) the date on which no Investor Registrable Securities remain
outstanding and (c) the dissolution, liquidation or winding up of the Company.

7.2. No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which violates the rights granted to
the holders of Investor Registrable Securities in this Agreement.

7.3. Adjustments Affecting Investor Registrable Securities. The Company will not
take any action, or permit any change to occur, with respect to its securities
which would materially and adversely affect the ability of any holder of
Investor Registrable Securities to include its Investor Registrable Securities
in a registration undertaken pursuant to this Agreement.

7.4. Board of Directors Matters.

Upon the Investor and its Affiliates in the aggregate ceasing to hold at least
3% of (i) the outstanding shares of Common Stock and (ii) any equity securities
of the Company issued or issuable directly or indirectly with respect to the
foregoing securities referred to in clause (i) immediately above by way of stock
dividend or stock split or in connection with a combination or exchange of
shares, recapitalization, merger, consolidation or other reorganization, any
individual nominated to the Board by the Investor shall promptly tender his or
her resignation to the Board and, unless a majority of the Board affirmatively
votes not to accept such director’s resignation, such director shall no longer
remain a director of the Company.

 

19



--------------------------------------------------------------------------------

7.5. Restriction on Acquisitions of Common Stock by the Investor.

Commencing on the Closing Date and ending on the second anniversary thereof
(immediately upon which, the restrictions set forth in this Section 7.5 will be
of no further force or effect with respect to the Investor or any other holder
of Investor Registrable Securities), the Investor will not acquire any shares of
Common Stock, other than shares of Common Stock issued in respect of outstanding
shares of Common Stock by way of stock dividend or stock split or in connection
with a combination or exchange of shares, recapitalization, merger,
consolidation or other reorganization. In the event that the Investor desires to
Transfer to a Permitted Transferee prior to the second anniversary of the
Closing Date, such Permitted Transferee shall, as a condition to such Transfer,
enter into an agreement with the Company to be bound by this Section 7.5 (it
being understood that any Transfer prior to the second anniversary of the
Closing Date not made in accordance with the terms hereof shall be deemed not a
Transfer to a Permitted Transferee).

7.6. Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that, in addition to any other rights and remedies at law or in equity existing
in its favor, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

7.7. Amendment and Waiver. This Agreement may be amended, modified, extended,
terminated or waived (an “Amendment”), and the provisions hereof may be waived,
only by an agreement in writing signed by the Company and the Investor; provided
that the admission of new parties pursuant to the terms of Section 7.8 shall not
constitute an amendment of this Agreement for the purposes of this Section 7.7.
Each such Amendment shall be binding upon each party hereto. In addition, each
party hereto may waive any right hereunder, as to itself, by an instrument in
writing signed by such party. The failure of any party to enforce any provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms. To the extent
the Amendment of any Section of this Agreement would require a specific consent
pursuant to this Section 7.7, any Amendment to the definitions used in such
Section as applied to such Section shall also require the same specified
consent.

7.8. Successors and Assigns; Permitted Transferees. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns. Investor Registrable
Securities shall cease to be Investor Registrable Securities after any Transfer
to any Person other than a Permitted Transferee. Prior to the Transfer of any
Investor Registrable Securities to any Permitted Transferee, and as a condition
thereto, the Investor shall cause such Permitted Transferee to deliver to the
Company its written agreement, in form and substance reasonably satisfactory to
the Company, to be bound by the terms and conditions of this Agreement.

7.9. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any

 

20



--------------------------------------------------------------------------------

provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or the effectiveness or validity of any provision in any other jurisdiction, and
this Agreement shall be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.

7.10. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or electronic transmission in portable document
format (i.e., pdf)), each of which shall be an original and all of which taken
together shall constitute one and the same Agreement.

7.11. Descriptive Headings; No Strict Construction. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement. The parties hereto agree that they have been represented by
counsel during the negotiation and execution of this Agreement and have
participated jointly in the drafting of this Agreement and, therefore, waive the
application of any law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

7.12. Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile, or (c) sent by overnight courier, in each case, addressed
as follows:

The Company:

Veritiv Corporation

6285 Tri-Ridge Boulevard

Loveland, Ohio 45140

Attention: Mary Laschinger

Facsimile No.: (513) 965-2849

with copies to (which shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

  Attention: Michael Diz

       Peter J. Loughran

  Facsimile No.: (212) 909-6836

and

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, IL 60654

  Attention: Matthew E. Steinmetz, P.C.

       Jeffrey W. Richards, P.C.

       Neal J. Reenan

  Facsimile No.: (312) 862-2200

 

21



--------------------------------------------------------------------------------

The Investor:

UWW Holdings, LLC

c/o Bain Capital Partners, LLC

200 Clarendon Street

Boston, MA 02116

  Attention: Matt Levin

       Seth Meisel

  Facsimile No.: (617) 516-2010

with a copy to (which shall not constitute notice):

Bain Capital Partners, LLC

200 Clarendon Street

Boston, MA 02116

  Attention: Matt Levin

       Seth Meisel

  Facsimile No.: (617) 516-2010

and

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, IL 60654

  Attention: Matthew E. Steinmetz, P.C.

       Jeffrey W. Richards, P.C.

       Neal J. Reenan

  Facsimile No.: (312) 862-2200

If to any other Person, to it at the address set forth in the records of the
Company.

Notice to the holder of record of any capital stock shall be deemed to be notice
to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile on a Business Day, or if not delivered
on a Business Day, on the first Business Day thereafter, and (z) two Business
Days after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

 

22



--------------------------------------------------------------------------------

7.13. Electronic Delivery. This Agreement and any signed agreement or instrument
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or electronic mail, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

7.14. Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.

(a) All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. In furtherance of the
foregoing, the internal law of the State of Delaware shall control the
interpretation and construction of this Agreement, even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

(b) The Parties agree that jurisdiction and venue in any action brought by any
Party pursuant to this Agreement shall properly (but not exclusively) lie in the
Court of Chancery of the State of Delaware (or, if such court lacks subject
matter jurisdiction, in any appropriate state or federal court in the State of
Delaware) and any federal or state court located in the State of Delaware from
which appeal therefrom validly lies. By execution and delivery of this
Agreement, each Party irrevocably submits to the jurisdiction of such courts for
itself and in respect of its property with respect to such action. The Parties
irrevocably agree that venue would be proper in such court, and hereby waive any
objection that such court is an improper or inconvenient forum for the
resolution of such action. The Parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without necessity for service by any other means provided by statute or
rule of court.

(c) AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH
OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
DOCUMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH

 

23



--------------------------------------------------------------------------------

ACTION OR PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY
ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
OTHER TRANSACTION DOCUMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

7.15. Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

7.16. Dilution. If, from time to time, there is any change in the capital
structure of the Company by way of a split, dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue.

* * * * *

[Signature Pages Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Registration Rights
Agreement to be executed as of the date first written above.

 

VERITIV CORPORATION

By:  

/s/ Mary A. Laschinger

Name:   Mary A. Laschinger Its:   Chief Executive Officer and Chairman UWW
HOLDINGS, LLC By:  

/s/ Seth Meisel

Name:   Seth Meisel Its:   Authorized Signatory

[Signature Page to Registration Rights Agreement]